Sedgwick, J.
This is an original application in this court for a writ of habeas corpus. The petitioner was quarantined in the detention home in the city of Omaha under an ordinance of that city, and the question presented is whether such detention under the circumstances was *541justifiable. The case was presented to this court upon a stipulation of facts and without other evidence. The stipulation shows that the petitioner had been arrested upon a charge of “being an inmate of an ill-governed house;” that she was tried upon this charge and found guilty, and appealed the case to the district court; and thereupon the court trying her approved of her bond on appeal, and notified the keeper of the jail to release her from confinement “on the ground that she had furnished an appeal bond as provided by law.” These facts are immaterial in this case, because it is further shown by the stipulation that the health commissioner of the city of Omaha “caused said petitioner to be examined, and under his direction said examination was made and said petitioner found to be infected with communicable venereal virus; that thereupon said health commissioner ordered said petitioner to be isolated and quarantined by the proper authorities in the detention home of the city of Omaha for treatment for such reasonable time and in such reasonable manner, as to prevent the danger of Said petitioner from communicating such infection to others, and until the danger of the infection should be removed. ’ ’
The petitioner cites and relies upon Wragg v. Griffin, 170 N. W. (Ia.) 400. In that case their statutes are cited, and the rules of the local board of health referred to, and the law is stated to be that they “do not authorize the board of health to deprive of his liberty one suspected of venereal disease for the purpose of forcing the exposure of his body to examination and compelling the extraction of blood from his veins in search of evidence of the disease.” And, in the opinion, it is said: “It may be said at the outset that the objection raised by this petitioner does not necessarily challenge the validity of any statute or any rule'of the board of health by which authority is given to quarantine persons who are afflicted with *542contagious disease, or to remove or segregate a person so diseased from Ms own home for detention in a separate house or detention hospital and there detain him until he has so far recovered his health as to be no longer a menace to the health of the community.”
In this case the stipulation shows that the petitioner was “found to be infected with communicable venereal virus,” and that she was only detained “for such reasonable time and in such reasonable manner as to prevent the danger of said petitioner from communicating-such infection to others, and until the danger of the infection should be removed.” There can be no doubt that under our statute (Rev. St. 1913, secs. 4082, 4094), the city could by ordinance provide for such detention, and the ordinance as quoted in the petitioner’s brief provides for such detention.
The writ is therefore denied, and the cause dismissed.
Writ denied, and cause dismissed.